Per Curiam.
A demurrer admits for the purpose thereof the truth of facts set out in the complaint, and reasonable inferences to be drawn therefrom, but not inferences or conclusions of law therein. The judge of the court below sustained the demurrer on the ground “that the complaint does not state a cause of action against the defendant, and that the plaintiff has no legal capacity to sue in this action.” The remedy of plaintiff cannot be granted in the present action.
The judgment of the court below is
Affirmed.